Citation Nr: 1033350	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  03-34 788A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a dysthymic disorder, 
secondary to service-connected disabilities.

2.  Entitlement to an increased rating for a lumbosacral strain 
with degenerative joint disease, currently rated as 20 percent 
disabling.

3.  What evaluation is warranted for coronary artery disease and 
hypertensive heart disease from September 30, 2003?

4.  What evaluation is warranted for diabetes mellitus type II 
from May 8, 2001?

5.  What evaluation is warranted for bilateral non-proliferative 
diabetic retinopathy from May 8, 2001?

6.  What evaluation is warranted for peripheral neuropathy of the 
right lower extremity from May 8, 2001?

7.  What evaluation is warranted for peripheral neuropathy of the 
left lower extremity from May 8, 2001?

8.  What evaluation is warranted for peripheral neuropathy of the 
right upper extremity from May 8, 2001?

9.  What evaluation is warranted for peripheral neuropathy of the 
left upper extremity from May 8, 2001?

10.  What evaluation is warranted for erectile dysfunction from 
May 8, 2001?

11.  What evaluation is warranted for hypertension from May 8, 
2001 to September 29, 2003?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


INTRODUCTION


The Veteran served on active duty from January to May 1967, and 
from May 1968 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions dated in October 2002, February 
2003, and August 2004 issued by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  
In June 2007, the Board denied entitlement to service connection 
for dysthymic disorder, secondary to service-connected 
disabilities, and entitlement to a rating in excess of 10 percent 
for coronary artery disease from May 8, 2001, to September 29, 
2003.  In June 2007, the Board remanded the issues of entitlement 
to increased ratings for a lumbosacral strain, diabetes mellitus, 
peripheral neuropathy of each limb, hypertension, bilateral non-
proliferative diabetic retinopathy, erectile dysfunction, and 
entitlement to an increased rating for coronary artery disease 
from September 30, 2003.  The appellant appealed.

In January 2010, the United States Court of Appeals for Veterans 
Claims affirmed the Board's denial of entitlement to an increased 
rating for coronary artery disease from May 8, 2001, to September 
29, 2003, vacated the Board's denial of entitlement to service 
connection for a dysthymic disorder secondary to service 
connected disorders, and held that it did not have jurisdiction 
to review any other appeal concerning any issue that had been 
remanded by the Board in June 2007. 
.
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

As noted above, in June 2007 the Board remanded the issues of 
entitlement to increased ratings for a lumbosacral strain, 
diabetes mellitus, peripheral neuropathy of each limb, 
hypertension, bilateral non-proliferative diabetic retinopathy, 
erectile dysfunction, and entitlement to an increased rating for 
coronary artery disease from September 30, 2003.  The development 
ordered in June 2007 remains incomplete.  Hence, while the Board 
will not replow already plowed ground and repeat what was said in 
June 2007, the instructions contained in the June 2007 remand 
must be fulfilled.

In January 2010 the Court held that the Board's reliance on April 
and August 2004 
VA examinations was erroneous because neither examination was 
adequate for adjudication purposes.  Hence, further development 
is required. 

Accordingly, the case is REMANDED for the following action:

1.	The RO must complete the instructions 
set forth in the June 2007 remand with 
respect to all issues.

2.	The RO should obtain treatment records 
from any identified provider who has 
treated the appellant's dysthymic 
disorder since June 2007.  Any such 
records so obtained should be 
associated with the Veteran's claims 
folder.  If the RO cannot locate any 
identified record, the RO must 
specifically document the attempts 
that were made to locate them, and 
explain in writing why further 
attempts to locate or obtain any 
identified government records would be 
futile.  The RO must then: (a) notify 
the claimant of the specific records 
that it is unable to obtain; (b) 
explain the efforts VA has made to 
obtain that evidence; and (c) describe 
any further action it will take with 
respect to the claims. The claimant 
must then be given an opportunity to 
respond.

3.	Thereafter, the Veteran must be 
afforded a VA psychiatric examination 
to determine the etiology of any 
diagnosed psychiatric disorder to 
include a dysthymic disorder.  The 
claims folder must be made available 
to the examiner to review, and the 
examiner must acknowledge and discuss 
his/her review of all of the evidence.  
Following the examination the examiner 
must address whether it is at least as 
likely as not that any diagnosed 
psychiatric disorder to include 
dysthymia is related to the 
appellant's active duty service.  The 
examiner must also address whether it 
is at least as likely as not that any 
diagnosed psychiatric disorder to 
include dysthymia is caused or 
aggravated by the appellant's multiple 
service connected disorders.  A 
complete and through written 
rationale explaining the reasoning 
for any opinion offered must be 
provided.  

4.	The Veteran is to be notified that it 
is his responsibility to report for 
the examination and to cooperate in 
the development of the claims.  The 
consequences for failure to report for 
a VA examination without good cause 
may include denial of the claims.  38 
C.F.R. §§ 3.158, 3.655 (2009).  In the 
event that the Veteran does not report 
for the aforementioned examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.	After the development requested is 
completed, the RO should review the 
examination report to ensure that it 
is in complete compliance with the 
directives of this REMAND.  If the 
report is deficient in any manner, the 
RO must implement corrective 
procedures at once.

6.	Thereafter, the RO should readjudicate 
the claims of entitlement to service 
connection for a dysthymic disorder, 
to include secondary to service 
connected disabilities.  It must also 
readjudicate all issues that were the 
subject of the June 2007 remand.  If 
any benefit is not granted, the 
Veteran and his representative must be 
furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


